                                           Case 3:20-cv-04941-JSC Document 26 Filed 03/02/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TERRANCE TURNER,                                    Case No. 20-cv-04941-JSC
                                                        Plaintiff,
                                   7
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   8
                                                                                             Re: Dkt. No. 24
                                   9     SPLUNK INC.,
                                                        Defendant.
                                  10

                                  11

                                  12          Plaintiff Terrance Turner, proceeding without an attorney, filed this civil action alleging a
Northern District of California
 United States District Court




                                  13   multi-billion dollar fraud involving the government and Defendant Splunk Inc. Splunk has moved

                                  14   to dismiss Mr. Tuner’s complaint for failure to state a claim and for lack of subject matter

                                  15   jurisdiction. (Dkt. No. 24.) Although Mr. Turner’s response to the motion was due February 16,

                                  16   2021, Mr. Turner has not filed a response or otherwise communicated with the Court.

                                  17   Accordingly, Mr. Turner is ORDERED TO SHOW CAUSE as to why this action should not be

                                  18   dismissed for failure to prosecute. See Fed. R. Civ. Pro. 41(b). Mr. Turner shall respond to this

                                  19   Order to Show Cause in writing by March 23, 2021 and simultaneously file his response to

                                  20   Splunk’s motion to dismiss. The March 25, 2021 hearing on Splunk’s motion to dismiss is

                                  21   VACATED.

                                  22           Mr. Turner is warned that his failure to respond to this Order may lead to dismissal with

                                  23   prejudice, that is, the termination of his case, for his failure to prosecute. Mr. Turner is reminded

                                  24   that he can obtain free legal assistance by contacting the Legal Help Desk at 415.782.8982.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 2, 2021

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
